Title: To Thomas Jefferson from Philip Key, 2 July 1802
From: Key, Philip
To: Jefferson, Thomas


          
            Esteemed Sir
            Chaptico 2d July 1802
          
          A report has prevailed that I had applied to you soon after you was elected President for the office Mr Kelty held in Baltimore
          As no such application was ever made by me nor did I ever request any person to solicit you for any place of trust or proffit—I must beg the favor of you to contradict the report by a written certificate which you will please enclose me
          I am driven to the necessity of making this application—because an investigation may soon take place that may unfold the infamy—of some men who endeavour to make all around them think that republicanism is nothing more than a wicked & ridiculous clamour.
          With sentiments of respect & esteem I am Sir your Ob Svt
          
            Philip Key
          
         